            Case 1:13-cr-00107-AWI-BAM Document 50 Filed 09/08/20 Page 1 of 8


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7    UNITED STATES OF AMERICA,                          CASE NO. 1:13-CR-0107 AWI
 8                          Plaintiff
                                                         ORDER ON DEFENDANT’S MOTION
 9                   v.                                  FOR COMPASSIONATE RELEASE
10    JUAN CARLOS MARTINEZ-
      CARRANZA,                                          (Doc. No. 43)
11
                            Defendant
12

13

14
            On August 14, 2020, Defendant Juan Carlos Martinez-Carranza filed a motion for
15
     compassionate release under 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 43. Defendant is currently
16
     housed at the CI Reeves federal prison in Texas. Based on his medical conditions, the conditions
17
     of confinement at CI Reeves, and the Covid 19 pandemic, Defendant seeks compassionate release
18
     in the form converting his sentence to time served followed by supervised release. See id.
19
            Background
20
            On January 27, 2014, pursuant to a plea agreement, Defendant pled guilty to one count of
21
     violation of 18 U.S.C. § 841, possession of a controlled substance (methamphetamine) with intent
22
     to distribute. See Doc. Nos. 14, 15.
23
            On April 28, 2014, Defendant was sentenced to a term of imprisonment of 120 months
24
     imprisonment and 60 months supervised release. See Doc. Nos. 19, 20.
25
            On February 6, 2015, Defendant filed a 28 U.S.C. § 2255 petition to vacate his sentence.
26
     See Doc. No. 21. The petition was denied on May 7, 2015. See Doc. No. 22. The Ninth Circuit
27
     affirmed the denial of the § 2255 petition on July 17, 2017. See Doc. No. 37.
28
           Case 1:13-cr-00107-AWI-BAM Document 50 Filed 09/08/20 Page 2 of 8


 1          On June 17, 2020, Defendant filed a request with the Warden of CI Reeves for
 2 compassionate release. See Doc. No. 43-1 at Ex. A. The Warden of CI Reeves denied

 3 Defendant’s request on June 23, 2020. See id. The Warden denied the request because

 4 Defendant has an active ICE Detainer. See id.

 5          On August 14, 2020, Defendant through counsel filed this motion for compassionate
 6 release under § 3582(c)(1)(A). See Doc. No. 43.

 7          To date, Defendant has served about 7.5 years/75% of his sentence, and has a projected
 8 release date of September 5, 2021.

 9          Defendant’s Argument
10          Defendant argues that he has met the § 3582(c)(1)(A) exhaustion requirement because
11 more than 30 days have lapsed since the Warden of CI Reeves received his request for

12 compassionate release. Defendant argues that he is at high risk of suffering severe illness or death

13 from Covid 19 because he suffers from coronary artery disease/a serious heart condition based on

14 past and current symptoms (although it has not been formally diagnosed), pulmonary

15 hypertension, and stomach ulcers/gastritis. Defendant also has concerns that he may have

16 contacted Covid 19, but he has not been tested. Defendant also argues that he is housed with 49

17 other inmates, their beds are spaced less than six feet apart, he cannot practice social distancing, he

18 is not provided with cleaning products to sanitize his environment, outside air is pumped into the

19 facility, and the water has a strong chemical taste. Further, as of the date of this motion, 11

20 inmates have been diagnosed with Covid 19 at CI Reeves. Defendant argues that his serious

21 medical conditions/compromised immune system, the living conditions at CI Reeves, and the

22 Covid 19 pandemic which is active in CI reeves, constitute extraordinary and compelling reasons

23 to grant compassionate release. Further, because the relevant 18 U.S.C. § 3553 factors weigh in

24 favor of Defendant, this motion should be granted.

25          Government’s Opposition
26          The United States notes that because more than 30 days have lapsed from the date that the
27 Warden of CI Reeves received Defendant’s request for compassionate release, Defendant has met

28 § 3582(c)(1)(A)’s exhaustion requirement. However, the United States argues that the BOP is

                                                      2
           Case 1:13-cr-00107-AWI-BAM Document 50 Filed 09/08/20 Page 3 of 8


 1 implementing all current CDC procedures and guidelines and issuing appropriate masks to

 2 inmates and staff. Further, Defendant is 33 years old and told a probation officer that he was in

 3 good health except for stomach ulcers as part of the pre-sentence report. The heart condition of

 4 which he complains has never been diagnosed, and his medical records indicate that he has high

 5 cholesterol, secondary hypertension (not pulmonary hypertension), and gastroesophageal flux.

 6 Defendant’s secondary hypertension and high cholesterol appear to be adequately controlled.

 7 Although he was examined for chest pains and shortness of breath, his lungs were clear, and the

 8 medical professional opined that the chest discomfort was related to stress and anxiety. Defendant

 9 has no condition that places him at risk for severe illness from Covid 19. A reduction of sentence,

10 based solely on concerns of Covid 19 spreading, is not warranted and will interfere with BOP’s

11 anti-Covid 19 efforts. Additionally, Defendant represents a continuing danger to the community

12 and the § 3553 factors weigh against compassionate release.

13          Legal Standard
14          Criminal defendants are empowered to request compassionate release for “extraordinary
15 and compelling reasons.” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020); United States

16 v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). In relevant part, 18 U.S.C. § 3582 provides:

17          The court may not modify a term of imprisonment once it has been imposed except
            that—
18                 (1) in any case—
                            (A) the court, upon motion of the Director of the Bureau of Prisons,
19                 or upon motion of the defendant after the defendant has fully exhausted all
                   administrative rights to appeal a failure of the Bureau of Prisons to bring a
20                 motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant’s facility, whichever is
21                 earlier, may reduce the term of imprisonment (and may impose a term of
                   probation or supervised release with or without conditions that does not
22                 exceed the unserved portion of the original term of imprisonment), after
                   considering the factors set forth in section 3553(a) [18 USCS § 3553(a)] to
23                 the extent that they are applicable, if it finds that—
                            (i) extraordinary and compelling reasons warrant such a reduction;
24
     18 U.S.C. § 3582(c)(1)(A)(i). Before a defendant makes a request for compassionate release due
25
     to “extraordinary and compelling circumstances,” defendants must at least ask the [BOP] to do so
26
     on their behalf and give BOP thirty days to respond.” Raia, 954 F.3d at 595; see also Alam, 960
27
     F.3d at 833-34.
28

                                                     3
           Case 1:13-cr-00107-AWI-BAM Document 50 Filed 09/08/20 Page 4 of 8


 1         Discussion
 2         After review, the Court will deny the motion for two reasons.
 3         First, the Third and Sixth Circuits have found that the administrative exhaustion
 4 requirement of § 3582(c)(1)(A) is mandatory even in the context of Covid 19. Alam, 960 F.3d at

 5 835-36; Raia, 954 F.3d at 597 (noting, in the context of an individual who did not wait 30 days

 6 from making a request for compassionate release before moving for release in the federal court

 7 system, “Although the District Court’s indicative ruling did not mention the exhaustion

 8 requirement, it presents a glaring roadblock foreclosing compassionate release at this point.”).

 9 The Ninth Circuit has held that “while judicially created exhaustion requirements may be waived

10 by the courts for discretionary reasons, statutorily-provided exhaustion requirements deprive the

11 court of jurisdiction and thus, preclude any exercise of discretion by the court.” Gallo Cattle Co.

12 v. U.S. Dept. of Agric., 159 F.3d 1194, 1197 (9th Cir. 1998); see Shaw v. Bank of Am. Corp., 946

13 F.3d 533, 541 (9th Cir. 2019). Consistent with Gallo Cattle and Shaw, numerous district courts,

14 including opinions from the Eastern District of California, have held that § 3582(c)(1)(A)’s

15 exhaustion requirement may not be waived. E.g. United States v. Howard, 2020 U.S. Dist. LEXIS

16 113628, *5 (E.D. Cal. June 29, 2020) (Ishii, J.); United States v. Logan, 2020 U.S. Dist. LEXIS

17 88672, *3-*4 (W.D. N.C. May 20, 2020) (and numerous cases cited therein); United States v.

18 Cruceru, 2020 U.S. Dist. LEXIS 84502, *3 (E.D. Cal. May 12, 2020) (Nunley, J.); United States

19 v. Valladares, 2020 U.S. Dist. LEXIS 75182, *4 (S.D. Cal. Apr. 29, 2020) (and cases cited

20 therein); United States v. Meron, 2020 U.S. Dist. LEXIS 66533, *5 (E.D. Cal. Apr. 15, 2020)

21 (Mueller, C.J.). The failure to exhaust administrative remedies as mandated by § 3582(c)(1)(A) is

22 a jurisdictional failure. See Gallo Cattle, 159 F.3d at 1197; United States v. Bolanos, 2020 U.S.

23 Dist. LEXIS 148077, *5 (E.D. Cal. Aug. 17, 2020); United States v. Greenlove, 2020 U.S. Dist.

24 LEXIS 114624, *15-*16 (M.D. Penn. June 30, 2020); Howard, 2020 U.S. Dist. LEXIS 113628 at

25 *5; United States v. Smith, 2020 U.S. Dist. LEXIS 113423, *16 (E.D. Ark. May 14, 2020);

26 Meron, 2020 U.S. Dist. LEXIS 66533 at *5.
27         Here, Defendant has received a denial of his request for compassionate release from the
28 Warden of CI Reese. Defendant acknowledges that the denial was made well within 30 days from

                                                     4
           Case 1:13-cr-00107-AWI-BAM Document 50 Filed 09/08/20 Page 5 of 8


 1 receipt of the request. See Doc. No. 43-1 at Ex. A. There is no indication that Defendant appealed

 2 the Warden’s denial/continued to pursue administrative remedies. Instead, Defendant contends

 3 that he has exhausted his administrative remedies under § 3582(c)(1)(A) because more than 30

 4 days have now passed since the date that the Warden received the request. Without elaboration,

 5 the United States agrees with Defendant that he has met all exhaustion requirements.

 6          There is a significant split among the district courts of this country regarding the proper
 7 interpretation of the “lapse of 30 days” language of § 3582(c)(1)(A). Some courts agree with the

 8 parties and hold that there is sufficient exhaustion as long as 30 days lapse from the date the

 9 Warden receives a request for compassionate release, period. E.g. United States v. Ezukanma,

10 2020 U.S. Dist. LEXIS 141363, *10-*15 (N.D. Tex. Aug. 6, 2020); United States v. Field, 2020

11 U.S. Dis. LEXIS 78112, *2-*3 (S.D. N.Y. May 4, 2020); United States v. Kesoyan, 2020 WL

12 2039028, *3 (E.D. Cal. Apr. 28, 2020) (Mendez, J.). However, other Courts find that the “lapse of

13 30 days” language creates in essence a limited futility exception. E.g. United States v. Grasha,

14 2020 U.S. Dist. LEXIS 142401, *13-*16 (W.D. Pa. Aug. 10, 2020); United States v. Van Sickle,

15 2020 U.S. Dist. LEXIS 122809, *6-*7 (W.D. Wash. July 13, 2020); United States v. Greenlove,

16 2020 U.S. Dist. LEXIS 114624, *10-*21 (M.D. Penn. June 30, 2020); United States v. Opoku,

17 2020 U.S. Dist. LEXIS 107781, *5-*6 (S.D. Miss. June 19, 2020); Smith, 2020 U.S. Dist. LEXIS

18 113423 at *16-*17; United States v. Seng, 2020 U.S. Dist. LEXIS 82044, *17-*19 (S.D. N.Y.

19 May 8, 2020); United States v. Weidenhamer, 2019 U.S. Dist. LEXIS 195620, *10-*11 (D. Ariz.

20 Nov. 8, 2019). Under this view, if there is no response within 30 days of submission of a request

21 for compassionate release, a defendant at that point may proceed to court without further

22 administrative action, but, if there is a timely response, the 30 day lapse language has no

23 application and the defendant must follow the otherwise applicable administrative procedures and

24 appeal the denial. See id.

25          This Court has adopted the latter interpretation of § 3582(c)(1)(A) and views the “lapse of
26 30 days” language as creating a limited futility exception. See United States v. Falaaga, 2020 U.S.
27 Dist. LEXIS 159479, *7 (E.D. Cal. Sept. 1, 2020); Bolanos, 2020 U.S. Dist. LEXIS 148077 at *7-

28 10 (agreeing with the reasoning of Seng and similar cases); United States v. Risley, 2020 U.S.

                                                       5
               Case 1:13-cr-00107-AWI-BAM Document 50 Filed 09/08/20 Page 6 of 8


 1 Dist. LEXIS 148078, *13 (E.D. Cal. Aug. 17, 2020) (same). As applied to this case, Defendant

 2 has merely waited more than 30 days since he submitted his request for compassionate release to

 3 the Warden of CI Reese even though he received a timely denial by the Warden. Defendant has

 4 not pursued any further administrative remedies/appeals. Therefore, Defendant has failed to

 5 exhaust his available administrative remedies, which is a jurisdictional failure. See Gallo Cattle,

 6 159 F.3d at 1197; Falaaga, 2020 U.S. Dist. LEXIS 159479 at *8; Greenlove, 2020 U.S. Dist.

 7 LEXIS 114624 at *15-*16; Howard, 2020 U.S. Dist. LEXIS 113628 at *5; Smith, 2020 U.S. Dist.

 8 LEXIS 113423 at *16; Meron, 2020 U.S. Dist. LEXIS 66533 at *5. Because of this jurisdictional

 9 failure, the Court must deny Defendant’s motion.1 See Falaaga, 2020 U.S. Dist. LEXIS 159479 at

10 *8; Bolanos, 2020 U.S. Dist. LEXIS 148077 at *11.

11              Second, and in the alternative, even if the Court were to conclude that Defendant met his
12 burden of demonstrating exhaustion and jurisdiction, the Court would not find that he has

13 demonstrated extraordinary and compelling reasons for compassionate release. The personal

14 characteristics identified do not clearly show that Defendant is considered at an increased risk of

15 suffering severe illness from Covid 19. To be sure, the CDC recognizes that those who have

16 “serious heart conditions” are at an increased risk for severe illness from Covid 19.2 Defendant

17 indicates that he believes that he has had two heart attacks in the past, once in 2011 when he was

18 24 (he had chest pains, lost consciousness, and awoke with a numb face but did not see a doctor)

19 and once in 2017 when he was 30 and incarcerated in Taft (same symptoms but prison personnel

20 did not honor Defendant’s request to see a doctor). Defendant also states that he currently has

21 chest pains, neck pains, and back, and that when he has chest pains, he gets a headache, his left

22 arm and hand ache, and the left side of his face goes numb. The Court does not downplay

23 Defendants symptoms. However, the fact remains that Defendant cannot point to any medical

24

25   1
       Given the jurisdictional nature of § 3582(c)(1)(A)’s exhaustion requirement, simply because the parties agree that a
     lapse of 30 days from the date a warden receives a request for compassionate release constitutes sufficient exhaustion
26   does not make it so. See Holman v. Laulo-Rowe Agency, 994 F.2d 666, 668 n.1 (9th Cir. 1992) (holding that subject
     matter jurisdiction cannot be created through agreement by the parties); Falaaga, 2020 U.S. Dist. LEXIS 159479, *8
27   n.3; Risley, 2020 U.S. Dist. LEXIS at 148078 at *12-*13; Smith, 2020 U.S. Dist. LEXIS at 113423 at *6.
     2
28       See See www.cdc.gov/coronavirus/ 2019-ncov/need-extra-precautions/people-with-medical-conditions.html.


                                                               6
               Case 1:13-cr-00107-AWI-BAM Document 50 Filed 09/08/20 Page 7 of 8


 1 provider who has diagnosed Defendant with a serious heart condition. It appears to the Court that

 2 Defendant is being monitored by CI Reeves medical personnel, who have diagnosed Defendant’s

 3 chest pain as stress related. Medical records indicate that at least one (possibly more) EKG3 was

 4 ordered, given, and reviewed by a provider in late April 2020 with apparently normal results,

 5 following Defendant complaint of chest pain and dizziness. See U.S. Ex. No. 2 at pp. 49-53.

 6 Defendant’s lay subjective belief that he has had heart attacks in the past and currently has a

 7 serious heart condition is insufficient to establish that he actually has a serious heart condition.4

 8 Further, the United States is correct regarding Defendant’s hypertension. There is no diagnosis of

 9 pulmonary hypertension, which refers to high blood pressure in the lungs and right side of the

10 heart.5 Instead, he has a diagnosis of secondary hypertension, which is hypertension caused by

11 another medical condition.6 Hypertension and pulmonary hypertension are not the same.7 In the

12 absence of an actual diagnosis, the Court will not view Defendant’s hypertension as pulmonary

13 hypertension. Otherwise, hypertension is recognized by the CDC to be a condition that “might”

14 place individuals at an increased risk.8 Therefore, Defendant has not shown that he has a serious

15 heart condition, that he is immunocompromised, or that he otherwise fits into an at risk category

16 for severe illness from Covid 19.9 Further, CI Reeves has only 2 inmates with active Covid 19

17   3
      An EKG (or ECG) is a “test used to quickly detect heart problems and monitor your heart’s health.”
     www.mayoclinic.org/tests-procedures/ekg/about/pac-20384983
18
     4
         Defendant takes issue with the diagnosis of stress causing his chest pains and contends that personnel at CI Reeves
19 are not investing proper resources to diagnose him. A prisoner’s mere disagreement over treatment or diagnosis does
     not support a constitutional violation. See Roquena v. Roberts, 893 F.3d 1195, 1216 (10th Cir. 2018); Hamby v
20 Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016); Reid v. Griffin, 1191, 1192 (8th Cir. 2015). Nevertheless, if
     Defendant believes that medical personnel are ignoring a serious medical condition, then he should by all means bring
21 a 42 U.S.C. § 1983 claim against CI Reeves personnel for violation of the Eighth Amendment.

22   5
         See https://www.mayoclinic.org/diseases-conditions/pulmonary-hypertension/symptoms-causes/syc-20350697.

23   6
      See https://www.mayoclinic.org/diseases-conditions/secondary-hypertension/symptoms-causes/syc-
     20350679#:~:text=Secondary%20hypertension%20(secondary%20high%20blood,arteries%2C%20heart%20or%20en
24   docrine%20system.
     7
25     https://phassociation.org/patients/aboutph/types-of-ph/#:~:text=The%20term%20pulmonary%20hypertension%20
     refers,of%20the%20heart%20work%20harder.
26
     8
         See www.cdc.gov/coronavirus/ 2019-ncov/need-extra-precautions/people-with-medical-conditions.html.
27   9
      The CDC does not list high cholesterol or hyperlipidemia as a condition that either places a person at increased risk
28   or might place a person at increased risk for severe illness from Covid 19. See www.cdc.gov/coronavirus/ 2019-
     ncov/need-extra-precautions/people-with-medical-conditions.html.

                                                                  7
             Case 1:13-cr-00107-AWI-BAM Document 50 Filed 09/08/20 Page 8 of 8


 1 infections.10 This is not a large outbreak and represents a significant decline in active cases.11

 2            In sum, Defendant has demonstrated that he might be at an increased risk of serious illness
 3 in a prison that has two active cases of Covid 19 (down from eleven inmates at the time this

 4 motion was originally filed). That is insufficient to demonstrate extraordinary and compelling

 5 circumstances that would justify compassionate release.

 6

 7                                                      ORDER
 8            Accordingly, IT IS HEREBY ORDERED that Defendant’s motion for compassionate
 9 release (Doc. No. 43) is DENIED without prejudice.

10
     IT IS SO ORDERED.
11

12 Dated: September 8, 2020
                                                         SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24   10
       See www.bop.gov/coronavirus/#:~:text=COVID%2D19%20Cases&text=There%20are%201%2C407%
     20federal%20inmates,attributed%20to%20COVID%2D19%20disease.
25
     11
       In reply, Defendant cites a September 2, 2020, article from CNN for the proposition that inmates in the BOP are
26   twice as likely to die from Covid 19 than the general population. The Court has not reviewed this article and does not
     make any judgements concerning the article’s methodology, conclusions, or persuasiveness because of the
27   jurisdictional failure in this case. However, the Court does note that the BOP has approximately 127,000 inmates in
     custody, has had 10,904 inmates who have recovered from Covid 19, currently has 1,845 inmates with Covid 19, and
28   has had 118 inmates die from Covid 19. See www.bop.gov/ coronavirus/index.jsp. In other words, of the 12,749
     inmates who have or who had Covid 19, 118 of them have died. 118 of 12,749 is just under 1%.

                                                               8
